Citation Nr: 1113324	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-00 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for sacroiliitis, claimed as sciatica, to include as secondary to shin splints of the left leg.

2.  Entitlement to an evaluation in excess of 20 percent for shin splints of the right leg.   

3.  Entitlement to an evaluation in excess of 20 percent for shin splints of the left leg.   


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1985 to December 1985 and from March 1989 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 and a May 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Veteran testified before an RO Decision Review Officer (DRO) at a hearing at the RO in August 2008.  A transcript of the hearing has been associated with the claims file.  

The Veteran was awarded a total disability rating based on individual unemployability (TDIU) in a March 2009 rating decision.  

Following the last RO adjudication of the issues on appeal, the Veteran submitted additional evidence without a waiver of initial RO jurisdiction.  In February 2011, the Board received correspondence from the Veteran in which he expressed his desire to waive initial RO review of the additional evidence.  The Board has, accordingly, accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The issue of service connection for sacroiliitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's shin splints of the right leg and left legs are each shown to have been manifested by no more than subjective complaints of pain with objective evidence showing impairment of the tibia and fibula with moderate knee or ankle disability, but with no moderate or severe muscle injury; any impairment of the tibia and fibula with involves less than marked knee or ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 20 percent for shin splints of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, including Diagnostic Codes 5256-5263, 4.73, Diagnostic Codes 5311-5312 (2010).

2.  The criteria for the assignment of an evaluation in excess of 20 percent for shin splints of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, including Diagnostic Codes 5256-5263, 4.73, Diagnostic Codes 5311-5312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in August 2007, which provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Also, the Veteran was afforded VA examinations most recently in March 2009 to evaluate the severity of his shin splints.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the shin splint symptomatology in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his shin splint symptoms have materially increased in severity since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran's shin splints of the right and left legs are each presently assigned a 20 percent rating.  He contends that a higher rating is warranted for each disability.  As the evidence is related, the Board will address the issues together. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his July 2007 claim.

Shin splints are an unlisted condition in the list of diagnostic codes.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  

The RO has rated the disability under Diagnostic Code 5299-5262, consistent with the provisions of 38 C.F.R. §§ 4.20, 4.27.  

The pertinent Diagnostic Code, 5262, concerns impairment of the tibia and fibula, and provides a 10 percent rating for malunion with slight knee or ankle disability.  A 20 percent rating is assigned for moderate knee or ankle disability.  A 30 percent rating is assigned for malunion with marked knee or ankle disability.  The maximum rating, 40 percent, is assigned for nonunion with loose motion, requiring a brace.  38 C.F.R. § 4.71a.

Other potentially pertinent Diagnostic Codes include 5257, concerning "other impairment of" the knees; 5260, concerning limitation of flexion of the leg; and 5261, concerning limitation of extension of the leg; (separate knee evaluations under these three Diagnostic Codes may be assigned when specific symptoms are shown.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-04.)

Also potentially pertinent in this appeal are Diagnostic Code 5256, concerning ankylosis of the knee; Diagnostic Code 5258, concerning dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint; Diagnostic Code 5259, concerning symptomatic removal of semilunar cartilage; and Diagnostic Code 5263, concerning genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  

Disabilities of the ankle are assigned under the schedular criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5270 to 5274.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995). In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. DeLuca at 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The remaining potentially applicable diagnostic codes are contained in 38 C.F.R. § 4.73, and consist of DC 5311 and 5312, which pertain to injuries of Muscle Group XI and XII.  Muscle Group XI encompasses the posterior and lateral crural muscles and the muscles of the calf.  The functions of these muscles include propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  Under this Diagnostic Code, a 10 percent rating is warranted if impairment of this muscle groups is moderate; a 20 percent rating is warranted if impairment of this muscle group is moderately severe; and a 30 percent rating is warranted if it is severe.  Muscle Group XII encompasses the anterior muscles of the leg.  The functions of these muscles include extension of the toes, stabilization of the arch, flexion of the toes, and flexion of the knee.  Under this Diagnostic Code, a 10 percent rating is warranted if impairment of this muscle groups is moderate; a 20 percent rating is warranted if impairment of this muscle group is moderately severe; and a 30 percent rating is warranted if it is severe.  Id.

A slight muscle disability results from a simple wound of muscle without debridement or infection.  History and complaint include service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of 38 C.F.R. § 4.56.  Objective findings include minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

A moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate muscle disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings of a moderate muscle disability include entrance and (if present) exit scars, small or linear, indicative of short track of missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle disability is a through and through or deep penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history consistent with this type of injury should include hospitalization for a prolonged period of treatment of the wound, with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination and uncertainty of movement, and, if present, evidence of inability to keep up with work requirements.  Objective findings would include entrance and (if present) exit scars indicating a track of a missile through one or more muscle groups.  Objective findings would also include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe muscle disability results from through and through or deep penetrating wound due to high-velocity missile, or large multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaints are similar to those required for a moderately severe disability, but in aggravated form.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function; X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to a long bone; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing muscle group; atrophy of muscle groups not in the track of the missile; and induration or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d).

Here, the Board finds in comparing the Veteran's symptoms throughout the period of appellate review to the rating criteria, that the service-connected disability picture is manifested by no more than the symptomatology characteristic of a 20 percent rating.  In particular, the evidence shows that the Veteran's disability picture does not more nearly approximate either malunion of the tibia and fibula with marked knee or ankle disability, or severe muscle injuries. 

The objective evidence includes an August 2006 SSA Residual Functional Capacity (RFC) questionnaire completed by a private physician.  The physician found, in pertinent part, that the Veteran could sit for at least 6 hours and stand for about 2 hours.  He did not need an assistive device, such as a cane.  

The objective evidence also includes VA outpatient treatment records showing regular follow-up treatment.  In particular, an August 2006 VA outpatient treatment note shows complaints of increased pain over the past couple of years.  Physical examination showed "slightly" stiff gait and decreased flexion and muscle strength bilaterally.  There was pain with palpation.  Similarly, on follow-up in November 2006, the Veteran complained of continued "severe" bilateral leg pain from the ankles to the knee anterior, which was not relieved by over-the-counter medication.  Physical examination showed that he walked with a limp and there was pain with palpation of the bilateral lower extremities on the shins from ankles to knees.  However, muscle strength was normal.

The Veteran continued to undergo regular outpatient treatment at VA.  Of note, he complained during physical therapy in December 2006 that his progressively worsening pain had previously caused him to quit working as a truck driver.  It was noted at that time that June 2006 bilateral fibula/tibia X-rays were negative.  Physical examination showed pain to palpation of the bilateral shins along the anterior tibialis.  The Veteran's gait was independent, non-antalgic.  Range of motion was "within normal limits" with increased pain; strength was 5 out of 5.  

Also of note, a January 2007 VA podiatry note documents the Veteran's complaints that it hurt "just to walk."  Physical examination showed tenderness on range of motion of all modalities and palpable tenderness with some atrophy of the anterior tibial muscles and flexion group.  By comparison, a VA orthopedic consultation later in January 2007 revealed tenderness to palpation but full range of motion of the knees and ankles, with intact neurovascular status.

In August 2007, the Veteran under a VA examination.  He complained of severe pain in the shin area of both legs when walking any distance or standing for any length of time.  He could walk up to one-quarter of a mile, but could no longer do yard work.  He used Motrin for relief.  Physical examination showed slight atrophy of the anterior tibial muscle group and flexor group bilaterally.  The Veteran had 5 out of 5 dorsiflexion strength and plantar flexion strength bilaterally.  There was tenderness to palpation along the medial pretibial border and mild tenderness along the medial tibial crest with positive guarding of these areas.  There was also point tenderness 3 inches above the medial malleolus of the left ankle.  There was no swelling, redness, or ecchymosis along either lower extremity.  The Veteran's gait was normal.  The VA examiner found no scars, and no residuals of nerve damage, tendon damage, or bone damage.  There was no muscle herniation, no loss of deep fascia or muscle substance, and no limitation of joint motion due to muscle disease.  Imaging showed no evidence of stress fracture.  The VA examiner's assessment was bilateral shin splints significant effects on the Veteran's occupational activities and minimal to moderate effects on his activities of daily living.

Also in August 2007, the Veteran's mother wrote in support of his claim that although the Veteran graduated from truck driving school, he could not work due to leg trouble.  

After the August 2007 VA examination, the Veteran continued to undergo regular follow-up treatment at VA.  Later that month he complained of increasing lower leg pain, so that he could not walk, mow the lawn, or participate in family activities.  On physical examination, by comparison, muscle strength was normal, and his gait showed a balanced limp.  The assessment was "severe" bilateral lower extremity pain.  Other VA consultations in August 2007 showed "mild" muscle atrophy and global tenderness with guarding and tight gastrosoleal complex with "barely" 90 degrees of knee extension.  On follow-up in September 2007, X-rays were normal, and a bone scan was negative.  

The Veteran underwent a VA neurologic examination in May 2008, which revealed a small area of anesthesia on the right anterolateral mid thigh.  There was no weakness or atrophy in the lower extremities and no other area of neurological abnormalities.  

Subsequent to the VA neurological examination, the Veteran testified at a DRO hearing in August 2008 in support of his claim.  He reported intense pain, which felt like someone was beating his legs with a hammer.  He had a recent flare-up where he tried to get up from a recliner, but just dropped to the ground.  He was taken to the hospital.  [The Board notes that the hospital treatment records from August 2008 actual reveal complaints of low back pain related to the Veteran moving a punching bag across a garage floor.] He also reported having flare-ups lasting up to 6 weeks and involving incapacitating pain.  

Following the DRO hearing, the Veteran underwent another VA examination in September 2008.  The VA examiner described the Veteran as presenting with a complex picture involving a chronic, long-standing low back condition, obesity, and pain along the shins between the knees and ankles.  The Veteran reported that the pain occurred at night while not walking or standing.  He used medication for relief; the examiner noted that the Veteran's medications should disqualify him from his former employment as a truck driver.  The Veteran found it difficult to distinguish the pain emanating from his back versus the pain from his shin splints.  

Physical examination revealed some tenderness on the medial and lateral aspects of each tibia.  There was no local swelling or evidence of compartmental syndrome.  Range of motion testing of the knees revealed flexion to 135 degrees, and extension to 0 degrees bilaterally.  The VA examiner determined that there was no expected further loss of motion with flare-ups or repetitive use.  There was no evidence of instability, effusion, crepitus, and instability.  Collateral and cruciate ligaments were intact, and Lachmann's sign was negative.  The ankles retained motion.  The Veteran walked slowly without specific limp and did not use an assistive device, but walked with some degree of pain.  The VA examiner's assessment was bilateral shin splints without significant disability at the knee level; no ankle disability seen.  The VA examiner concluded that the Veteran's symptoms would interfere with long-distance walking.  

Most recently, the Veteran underwent another VA examination in March 2009.  He reported that his pain was at a constant "severe" level.  He used medication for relief and occasionally used a cane to aid ambulation.  He could only walk several yards and could stand for no more than 10 minutes.  He was unable to continue working because of pain and numbness in the lower extremities.  Physical examination showed that the Veteran was obese with slow, antalgic gait.  Muscle strength was 5 out of 5.  Reflexes were 2+, equal and symmetrical.  Sensory examination was intact.  There was no muscle spasm or atrophy, no lower extremity edema, no skin discoloration.  Knee and ankle range of motion appeared "completely unaffected" because the Veteran had full range of motion throughout.  There was tenderness to palpation to the anterior lower extremities over the shins.  The VA examiner diagnosed bilateral shin splints, and the Veteran was precluded from participating in sports, recreation and exercise.  He also had difficulty dressing and toileting.  Employability would be difficult.  

This evidence shows, in summary, muscle atrophy noted in January 2007 and August 2007.  However, there was no muscle atrophy found on examination in May 2008 or March 2009.  In any event, at no time during the rating period on appeal has there been a demonstration of severe muscle injury such as to warrant 
the next-higher 30 percent rating under Diagnostic Codes 5311 and 5312, even considering the findings of atrophy.  Furthermore, to the extent that the muscle injury represents a distinct symptom set from the Veteran's other leg manifestations, a separate rating for atrophy is not warranted because the evidence does not even support assignment of a 10 percent rating for moderate muscle injury.  Indeed, the disability picture is not most nearly approximated by loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  

Additionally, neurologic testing of motor and sensory function was normal throughout the appeal period, including in November 2006, August 2007, May 2008, and March 2009.  Moreover, the evidence shows unreliable complaints of pain, whereas the objective evidence shows only intermittent limp with full range of motion, most recently during the March 2009 VA examination.  

The Board acknowledges the Veteran complaints of severe pain, including during private and VA treatment and in testimonial statements written in support of his present appeal.  Similarly, an August 2007 VA outpatient note, for instance, characterized his disability as involving "severe" pain.  These treatment records, however, are based on his assertions alone, which have reduced reliability due to a demonstrated pattern of inaccuracy and exaggeration indicated as consistent with drug seeking behavior.  Representative of this evidence, the record includes an August 2006 questionnaire completed by a private physician in connection with the Veteran's SSA disability claim.  In response to a question asking whether the Veteran is a malingerer, the private physician wrote "Don't know.  Maybe."  In a follow-up letter written in December 2006, the private physician wrote that he was not sure if the Veteran was malingering.  Also, private treatment records from January 2006 and August 2006, indicate that the Veteran "may be self-triggering" (unrelated) symptoms outbreaks, which may represent "drug seeking behaviors." See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  Accordingly, a higher rating is not warranted on the basis of his complaints alone.  

For these reasons, the Board finds that objective evidence is consistent with no more than the 20 percent schedular criteria of Diagnostic Codes 5299- 5262.  
As already discussed, the disability picture is not shown to be manifested by severe muscle injury.  Finally, there is no indication of recurrent subluxation or lateral instability of either knees; flexion limited to 15 degrees; extension limited to 20 degrees; ankylosis; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the either joint; removal of semilunar cartilage; or genu recurvatum.  Furthermore, the disability picture is not manifested by ankylosis of either ankle.  Accordingly, a rating higher than 20 percent is not assignable under any potentially applicable Diagnostic Code, including 5262, 5257, 5260, 5261, 5256, 5258, 5259, and 5263, 5270 to 5274, and 5311-531.  38 C.F.R. §§ 4.71a, 4.73; see Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (VA must consider potential applications of Title 38 C.F.R., whether or not raised by claimant).  

In conclusion, the Board finds that an evaluation higher than 20 percent is not warranted for the shin splints of the right leg or shin splints of the left leg.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected shin splints, but the medical evidence, as explained, reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, as explained in detail above.  In fact, the schedular criteria under 38 C.F.R. 4.71a, which provide ratings for orthopedic disabilities, specifically contemplate functional limitations due to such factors as pain and limitation of motion.  See DeLuca, 8 Vet. App. 202.  To the extent the Veteran's own statements indicate a higher degree of functional impairment, his assertions are found to be not credible and, therefore, not probative evidence.  See Dalton, 21 Vet. App. at 36.  Accordingly, the rating schedule is adequate to evaluate the disabilities, and therefore referral for extraschedular consideration is not in order.


ORDER

An evaluation in excess of 20 percent for shin splints of the right leg is denied.

An evaluation in excess of 20 percent for shin splints of the left leg is denied.


REMAND

Upon review, the Board finds that the claim of service connection for a low back disorder warrants further evidentiary development.  

As an initial matter, record on appeal shows that the scope of the claim reasonably encompasses any orthopedic, muscular, and/or neurological disorder of the low back, to include the lumbosacral spine.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

The Veteran has raised two alternative theories of entitlement in support of his claim.  First, he contends that a low back disorder began during service.  In the alternative, he contends that a low back disorder is secondary to the service-connected shin splint disability.  

The Veteran underwent a VA examination in May 2008.  The VA examiner opined that the Veteran's has sacroiliitis that is not the direct or proximate result of the service-connected bilateral shin splints.  

The Board finds that the May 2008 VA examination is inadequate to decide the claim.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Here, the May 2008 VA examiner's opinion addresses only whether the Veteran's shin splints caused a low back disability.  The VA examiner's opinion does not address the issue of aggravation.  Accordingly, it is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.") .

Accordingly, the issue is REMANDED for the following action:

1. After completing any initial development deemed warranted based upon a review of the entire record, to include associating any pertinent outstanding records with the claims folder, the RO should schedule the Veteran for an appropriate VA examination.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner should review the pertinent evidence, and also undertake any indicated studies.  Based on the examination results, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has a low back disorder that either (a) was caused by, or (b) has been aggravated by (i.e., permanently worsened beyond the natural progression of the disorder), as a consequence of a service-connected disability, to include shin splints.   

In making this determination, the examiner is asked to identify any treatment records in the claims file demonstrating or representative of the Veteran's low back symptomatology prior to the onset of aggravation, if indicated.  If the examiner does not identify any such treatment records, he or she is asked to approximate the degree of low back symptomatology prior to the onset of aggravation consistent with the totality of the evidence.  

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records.  

2.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim of service connection in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


